Citation Nr: 1615362	
Decision Date: 04/15/16    Archive Date: 04/26/16

DOCKET NO.  13-09 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim for service connection for left shoulder disability and, if so, whether the claim may be granted.


REPRESENTATION

Veteran represented by:	James R. Smith, Jr., Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel
INTRODUCTION

The Veteran served on active duty from October 1969 to February 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which denied the request to reopen the previously denied claim.

In December 2015, the Veteran testified before the undersigned Veterans Law Judge (VLJ).  A hearing transcript is associated with the claims file.  Additional evidence was received following the hearing.  The Veteran's attorney waived consideration of this evidence only by the originating agency.

The Board notes that the Veteran's claim has been reviewed using the Veterans Benefits Management System (VBMS), VA's electronic system for document record keeping, and relevant documents contained therein are part of the Veteran's electronic claims file.

The issues of entitlement to service connection for left shoulder disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Service connection for left shoulder disability was denied in unappealed October 1972 Board decision.

2.  The evidence received since the October 1972 Board decision includes evidence that is not cumulative or redundant of the evidence previously of record, relates to an unestablished fact necessary to substantiate the claim, and is insufficient to raise a reasonable possibility of substantiating the claim.

CONCLUSION OF LAW

New and material evidence has been presented to reopen a claim for service connection for left shoulder disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West. 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2015), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held the plain language of 38 U.S.C.A. § 5103(a) requires notice to a claimant pursuant to the VCAA be provided "at the time" or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).
The timing requirement articulated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Additionally, the Court has held that because the terms "new" and "material" in a new and material evidence claim have specific, technical meanings that are not commonly known to VA claimants, when providing the notice required by the VCAA, it is necessary, in most cases, for VA to inform claimants seeking to reopen a previously and finally disallowed claim of the unique character of the evidence that must be presented.  Kent v. Nicholson, 20 Vet. App. 1, 9-10 (2006).

VA met its duty to notify.  VA sent to the Veteran all required notice in a December 2011 letter, prior to the rating decision on appeal.  The Veteran is represented by an attorney in this matter and neither he nor the Veteran has not asserted any prejudicial or harmful error in VCAA notice.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis).

VA also met its duty assist the Veteran.  VA obtained the Veteran's service treatment records (STRs) along with all other relevant medical treatment records identified by the Veteran.  VA provided the Veteran a hearing on appeal.  It is noted that the originating agency received additional pertinent evidence subsequent to the issuance of the Statement of the Case (SOC) dated in February 2013 and did not issue a Supplemental SOC (SSOC).  However, the Board finds that, in view of the favorable decision below, there is no prejudice to the Veteran in proceeding with consideration of the petition to reopen.

Accordingly, the Board will address the merits of the claim.



II.  Petition to Reopen

VA received an original application for VA disability compensation from the Veteran in May 1970.  In a June 1970 rating decision, the RO denied service connection for left shoulder injury because the evidence of record showed that the injury to the left shoulder occurred due to an automobile accident in September 1969, prior to service entry, and that the Veteran was discharged because he did not meet the fitness standards at time of induction.  The Veteran appealed the decision to the Board.

In October 1972, the Board denied the claim.  The Board found that the Veteran had injured his left shoulder prior to service with no aggravation shown in service.  The Board cited to laws extant at that time (38 U.S.C. § 353 and 38 C.F.R. § 3.306).

In September 2011, VA received a request to reopen the claim for service connection for left shoulder disability based on the theory of aggravated.

Legal Criteria

Generally, a claim that has been denied in an unappealed decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

Facts and Analysis

Evidence considered by the Board in its October 1972 decision included STRs, a May 1970 VA application for disability compensation, report of VA examination dated in May 1970, and statements from the Veteran.

STRs reflect normal clinical evaluation of the upper extremities on service enlistment examination dated in June 1969.  It was noted that there were no disqualifying defects.  On the history part of that exam, the Veteran reported "painful or trick shoulder."  STRs show that the Veteran presented in January 1970 for complaints that his left shoulder would not stay in place following a dislocation in "September 1969."  He was examined in a hospital and clinical data revealed that he had been having difficulty with his left shoulder since he was in a September 1969 automobile accident, when his chest struck the steering wheel and he sustained a dislocation of the left shoulder.  On physical examination the Veteran could sublux the left shoulder at will but X-rays showed no abnormality.  The diagnosis was of chronic recurrent dislocation of the left shoulder with the initial onset prior to service.  The Veteran presented for a medical board, which recommended separation from service because of left shoulder disability.  Report of examination (Medical Board) dated January 1970 reflects abnormal upper extremity findings for recurrent dislocation, left shoulder.  Under "Summary of Defects and Diagnoses" it was noted that this condition had its initial onset prior to service in September 1969.  Medical Board Proceedings document (DA Form 8-118) shows that the condition existed prior to service (EPTS), and that it was not aggravated by active duty; this form was signed by an approving authority and the Veteran in February 1970.

The May 1970 VA application for disability compensation reflects that the Veteran described his injury as "Injury to left shoulder-(dislocated) occurred at Ft. Benning, GA, Dec. '69 during basic training."  The Veteran denied any treatment in service.

Report of VA examination dated in May 1970 reflects that the Veteran reported a history of automobile accident with an injury to the left upper chest and shoulder in "the latter part of September 1969."  He denied treatment.  The Veteran reported that he was inducted into military service in October 1969 and sent to Fort Benning for basic training in December 1969.  He further reported that during physical training with arm elevated he had a popping noise in the left shoulder for which he reported to sick call-and was later discharged with a statement on his discharge papers stating he did not meet the physical standards for induction.  The examiner noted that no STRs were available.  Examination was conducted and the diagnosis was "Probable subluxation, left shoulder, mild, dislocation not demonstrated."

A January 1972 statement from the Veteran reflects his belief that he had no preexisting shoulder disorder but rather that his left shoulder was aggravated by service.

In January 1972, the Veteran submitted the following:  A May 1969 radiology report showing "RIGHT SHOULDER:  No fracture seen" and a typed medical statement on a prescription pad of FNC, M.D., indicating that the Veteran's recent shoulder trouble was "not due to an accident (auto) on 5/2/69."

A June 1972 letter from the Veteran reflects "A mistake was made as to which shoulder was injured" and this is why he stated he sought to appeal the adverse RO decision to the Board.  He reported that he received no examination at discharge.

A July 1972 statement from the Veteran reflects his belief that he had no disability prior to service entry and even if he had, it was aggravated by physical training exercises (horizontal bars, low crawl, firing M-14).  He reported that his shoulder was injured during boot camp.  He acknowledged reporting having been in an accident but denied any injury to his shoulder-insisting that the only shoulder injury happened during service.  He stated that the doctor lied and his finding were not true.  See VA Form 9 (July 18, 1972).

Recent evidentiary submissions from the Veteran and his attorney include statements and testimony from the Veteran, private medical records (showing left shoulder disability), and other evidence identified as Attachments 1-9 provided with the Veteran's substantive appeal.

A March 2013 statement from the Veteran reflects his view that VA breached its duty to assist, made legal errors, and made due process errors. He argued that he did not have an auto accident in September 1969.  He included the following attachments:  

Attachment 1:  A typed, unsigned letter, dated December 17, 2012, not on letterhead, reflecting as follows:

To whom it may concern:

The Cook County, GA Sheriff Office or [sic] Georgia State Patrol Archives has no record or accident report that shows Mr. [redacted] was ever involved in an auto accident in September 1969.

Respectfully, 
Sheriff, Country GA

Attachment 2:  A self-prepared letter dated December 2012 indicating that he was involved in an auto accident in May 1969 which was not the source of his left shoulder problems.

Attachment 3:  A May 2012 letter from the Medical Records Custodian at Memorial Hospital of Adel reflects that the hospital had no record of the Veteran having been treated in 1969-1970.

Attachment 4:  A duplicate copy of a January 1972 statement of Dr. FMC.

Attachment 5:  A duplicate copy of x-ray report dated May 1969.

Attachment 6 and 7:  A duplicate copy of induction physical dated June 1969 and duplicate copy of a page from a rating decision.

Attachment 8:  A duplicate copy of the Veteran's DD Form 214.

Attachment 9:  A duplicate copy of the May 1970 VA examination report.

See Correspondence (August 20, 2015).

Also, the record includes a hearing transcript of sworn testimony given before the undersigned in December 2015.  In statements and testimony, the Veteran argued that his shoulders had been mixed up by the doctors in service; that he was ignored by the doctors in service; that he did not receive a separation examination; that his signature was forged on his DD 214; that he was never in an accident in September 1969; that he had not injured his left shoulder in a May 1969 accident; that he injured his should when he fell in a shower and obtained treated at Fort Jackson, but the doctor only treated the "bump on my head."  See VA Form 21-4138 (September 19, 2011); Buddy/Lay Statement (January 5, 2013); VA Form 9 and Correspondence (August 20, 2015); and Hearing Testimony (December 2015).

The Veteran further submitted a May 2012 medical evaluation by Family Health Center of Adel that reflects "injury to the left arm" in service with subsequent intermittent pain and impairment since that injury.  See Medical Treatment Record - Non-Government Facility (December 17, 2012).  He submitted November 2011 private x-ray report showing degenerative changes.  See Medical Treatment Record - Non-Government Facility (December 19, 2012).  

The Board has carefully reviewed the evidence of record.  The Board finds that recent evidentiary submissions received since the Board's October 1972 decision include medical evidence dated in May 2012 linking the Veteran's current left shoulder problems to service.  Therefore, the Board finds that the evidence constitutes new and material evidence.  In this regard, the Board notes that evidence is not cumulative or redundant of the evidence previously of record.  Moreover, it is sufficient to raise a reasonable possibility of substantiating the claim.  Accordingly, the petition to reopen the claim for entitlement to service connection for left shoulder disability is granted.


ORDER

The petition to reopen the claim for service connection for left shoulder disability is granted.


REMAND

Having determined that new and material evidence has been submitted to reopen the claim, and considering the Veteran's report of treatment at Fort Jackson along with the absence of treatment records from private facilities identified in this matter, the Board finds that additional development is warranted.  38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should provide the Veteran with updated VCAA notice regarding the claim for service connection.
 
2.  The AOJ should obtain all Fort Jackson STRs and request copies of private treatment records from Family Health Center of Adel, Dr. Clements, and Dr. Quattlebaum.
 
3.  The AOJ should also ensure that all available service personnel records have been obtained and associated with the claims file. 
 
4.  Then, the AOJ should conduct any other development required and readjudicate the issue on appeal.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the AOJ should furnish to the Veteran and his attorney an SSOC and afford them the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


